Judgment, Supreme Court, New York County (Carol Berk-man, J., on motions; Daniel E FitzGerald, J., at plea and sentence), rendered April 12, 2007, convicting defendant of criminal possession of a forged instrument, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
The motion court properly denied, without granting a hearing, defendant’s motion to suppress physical evidence. The allegations in defendant’s moving papers, when considered in the context of the detailed information provided to defendant, were insufficient to create a factual dispute requiring a hearing (compare People v Long, 36 AD3d 132 [2006], affd 8 NY3d 1014 [2007], with People v Bryant, 8 NY3d 530, 533-534 [2007]). The discovery information set forth, in detail, a sequence of events leading up to a valid search, pursuant to the automobile exception (see People v Cruz, 7 AD3d 335 [2004], lv denied 3 NY3d 672 [2004]), of the car in which defendant was riding, and defendant failed to “either controvert the specific information *345that was provided by the People ... or to provide any other basis for suppression” (People v Arokium, 33 AD3d 458, 459 [2006], lv denied 8 NY3d 878 [2007]). Concur — Lippman, EJ., Mazzarelli, Buckley, McGuire and DeGrasse, JJ.